IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-50151
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

NOE HERRERA,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-92-CR-239-3
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Noe Herrera appeals his resentencing pursuant to 18 U.S.C.

§ 3582(c)(2).    The district court did not err in not reducing his

fine.    See 18 U.S.C. § 3582(c)(2); U.S.S.G., Appendix C amd. 505;

United States v. Segler, 37 F.3d 1131, 1135 (5th Cir. 1994).

Herrera did not receive ineffective assistance of counsel for

failing to argue for a reduction in the fine.    See Koch v.

Puckett, 907 F.2d 524, 527 (5th Cir. 1990).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
             No.
            - 2 -

AFFIRMED.